Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2015, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated December 15, 2015, it is ordered that these causes be transferred to the Eighth Court of
Appeals, El Paso, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the Eighth Court of Appeals.

       09-15-493-CR           Brandon Lee Jenkins v. State of Texas
       09-15-494-CV           Terry Wayne Chilton v. Rex McCorquodale, et al
       09-15-495-CV           Thomas L. Stewart v. Elector Jane Stewart
       09-15-503-CR           Anthony Joe Bendy v. State of Texas
       09-15-504-CR           Keenan Anderson v. State of Texas
       09-15-505-CR           Kerry Wayne Lynch v. State of Texas
       09-15-506-CR           Ronald Eugene Reynolds v. State of Texas
       09-15-507-CR           Ronald Eugene Reynolds v. State of Texas
       09-15-508-CR           Ronald Eugene Reynolds v. State of Texas
       09-15-509-CR           Ronald Eugene Reynolds v. State of Texas
       09-15-510-CR           Ronald Eugene Reynolds v. State of Texas
       09-15-514-CV           Steve Caldwell v. Roy N. Etie Jr., et al
       09-15-515-CV           Nicholas J. Bonacci v. Myriam Soraya Barragan, et al

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Eighth District of Texas at El Paso
as appears of record in Minute Book Volume 20.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 22nd of December 2015.



                                              __________________________
                                              Carol Anne Harley
                                              Clerk of the Court